Ryan, J.
The first cause of action could have been brought in the Municipal Court of the City of Mew York and is not properly a cause entitled to be placed on the Commercial Calendar, as the moving party avers. With respect to the second cause of action, it is not disputed that the breach of the contract of employment occurred on or about August 23, 1930, and that the action was commenced on or about September 25, 1930. In view of the fact that four months have not elapsed between the breach of the contract and the commencement of the action, this cause of action could not properly be placed on the Commercial Calendar. (City Court Rules, rule II, clause (b), June, 1930.) Motion denied, with ten dollars costs.